Citation Nr: 1308599	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1936 to January 1969.  The Veteran died in June 2008.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which denied the appellant, the Veteran's widow, service connection for the cause of the Veteran's death and dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  She responded with a timely Notice of Disagreement, and subsequently perfected her appeal upon the filing of a timely substantive appeal. 

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

REMAND

This appeal arises out of the appellant's assertion that her husband's death was related to his service-connected disabilities.  

The appellant contends that after receiving treatment for his service-connected diabetes at a VA facility on March 10, 2008, the Veteran, who was in a wheelchair at the time, fell injuring his head while was being loaded into a van service to be taken home, and developed a brain disorder which ultimately resulted in his death approximately three months later.       

According to the Veteran's death certificate, he died at a VA facility in June 2008, at the age of 94.  The death certificate lists the immediate cause of death chronic aspiration pneumonia (6 weeks), altered mental state (6 weeks), and new onset seizure disorder (6 weeks).  No additional contributing diseases or injuries were noted. 

A review of the treatment records prior to the Veteran's death show that the Veteran sustain a head injury on March 10, 2008 after leaving a VA facility when his wheelchair flipped backward.  

A March 10, 2008 treatment record from Poudre Valley Health System notes that the Veteran was a 93 year old wheelchair bound male and, while in a van-like type transport, his wheelchair flipped backwards while he was seated in the chair and he struck his occiput.  His wife stated that he seemed a little unresponsive for a brief period of time and thereafter did not respond correctly.  He was acting a bit strange, looking to the right, not moving his left side quite so much, and was brought to the hospital for further evaluation.  The Veteran was placed in full spinal immobilization.  The impression was traumatic brain injury with acute subdural.  A neurological consultation showed that the Veteran's subdural hematoma was extremely minimal.  The examiner noted that he could not imagine that this would ever require any surgical intervention.  The Veteran was hospitalized from March 10, 2008 through March 14, 2008 and then discharged.  

On May 12, 2008, the Veteran experienced a seizure and on May 15, 2008, he was transferred to a VA hospital.  

VA treatment records dated on May 15, 2008 show an impression of seizures, new onset.  The Veteran remained hospitalized at a VA facility until his death on June 17, 2008.  VA treatment records show the cause of death to be probable chronic and persistent aspiration pneumonia complicated by recent mental status changes that have progressively worsened over approximately six months, further complicated by new onset seizure disorder approximately six weeks prior to his death.  

At the time of his death, the Veteran had been awarded service connection for the following disorders:  residuals, radical prostatectomy secondary to adenocarcinoma of the prostate with indwelling foley catheter and urinary incontinence, rated as 30 percent disabling; osteoarthritis and degenerative disk disease, lumbar spine, rated as 20 percent disabling; residuals cervical laminectomy with postoperative degenerative changes, rated as 20 percent disabling; diabetes mellitus type 2, rated as 20 percent disabling; residuals fracture right fibular due to shell fragment would, rated as 10 percent disabling; residuals shell fragment wound left gluteal area, rated as 10 percent disabling; hemorrhoidectomy, postoperative, rated as noncompensably disabling; history hiatus hernia, rated as noncompensably disabling ; residuals head injury with scar above right eyelid, rated as noncompensably disabling; and erectile dysfunction associated with residuals, radical prostatectomy secondary to adenocarcinoma of the prostate with indwelling foley catheter and urinary incontinence.  His combined rating was 70 percent.  He also was in receipt of special monthly compensation under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ effective April 8, 2004.


A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

According to the death certificate, the Veteran's chronic aspiration pneumonia/altered mental state/new onset seizure disorder had its onset six weeks prior to the Veteran's death.    

The appellant contends that the Veteran's death was due to an accident that occurred on the way home after receiving medical treatment for his service-connected diabetes.  

Unfortunately, the VA records of the March 10, 2008 treatment the Veteran received shortly before the accident are not on file.  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the appellant was not informed as to why the records pertaining to the treatment which the appellant's claimed the Veteran received before his head injury were not obtained and/or considered.  Furthermore, in addition to the absence of these relevant records, there is no explanation as to why a medical opinion was not obtained in the case. 

VA must make reasonable efforts to provide assistance, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(d); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Therefore, the Board finds that the claim must be remanded in order to have a VA physician provide a medical opinion regarding the cause of the Veteran's death, to include consideration of the contentions and theories set forth by the appellant and her representative.

VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim.  The United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice is to include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

The appellant was sent a VCAA notice letter in response to her application for benefits.  However, the letter did not fully comply with the notice elements set forth in Hup.  Accordingly, on remand, the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her claim in compliance with Hupp.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all the outstanding records pertaining to the treatment the Veteran received on March 10, 2008 before leaving the VA facility.

2.  Send a proper VCAA notice letter to the appellant and her representative.  The letter should notify the appellant of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death.  See Hupp, 21 Vet. App. at 352-53.  Provide the appellant with:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  In the letter, request the appellant to identify or submit pertinent evidence in support of her claim not already of record, particularly including any relevant medical records near the time period of the Veteran's death.  The appellant should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.

3.  After securing any additional records, forward the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to a physician for a medical opinion report regarding the cause of the Veteran's death.  The physician should provide an opinion on the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities, particularly his diabetes was the principal or a contributory cause of the Veteran's death?

Consideration should be given to the appellant's theory that the medications for treating the Veteran's service-connected diabetes resulted in problems or conditions that contributed to his wheelchair fall and eventual death.  

(b)  Is it at least as likely as not (50 percent or greater probability) that a principal or contributory cause of the Veteran's death was the result of, or related to, his diabetes or the treatment he received on March 10, 2008 prior to leaving the VA medical facility?

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician for corrective action.

5.  Then, re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until she is otherwise notified by VA, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


